Title: Thomas Jefferson to Wilson Cary Nicholas, 2 July 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello July 2. 19.
          
          I have desired mr Brockenbrough to ask your advice as to the best means of remitting to mr Hollins 840.D. on account of the University to meet bills and advances which his present situation would otherwise render inconvenient to him. our money being in Richmond, I hope some means may be found to remit it to him immediately.
          I will with pleasure write to mr Madison on the subject of the office for your son, and to the President also whenever I know how a letter can hit him. I think the government may consider it as fortunate to have the aid of such a character in any office they have in the new territory on which he has fixed his choice.
          I thought I had left in mr Gibson’s hands 850.D. towards taking up my note of 1000.D. in the bk US. and to make up the balance from hence. but by a short sales of flour (netting me but 3.94 D pr barrel) and a short rect of tobo expected from Bedford, it is reduced to 650.D. for the balance 350.D. I depend on about 1000.D. due to me here from two hands. mr T. E. Randolph one of them sets out for Richmond within a day or two where his resources, as explained to me, seem worthy of confidence that they will furnish the deficiency. he knows my anxiety & will use his best exertions, so that I hope there will be no danger of failure. the sudden suspension of all demand for either produce or property, by withdrawing from the market those who have capital as well as those who have none, produces a distress in the country of which I have never seen an equal. the solidest men can neither collect nor pay a dollar, & the collection of the taxes seems impossible. unless the legislature devises means to give time to let the country down gently from the precipice to which their unwise policy has advanced it, there will be a great revolution in private fortunes even the most solid: for even small debts will sweep away large masses of property. affectionately yours.
          
            Th: Jefferson
          
        